



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following
    offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by
    the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2),
    in proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of
    an offence other than an offence referred to in subsection (1), if the victim
    is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform
    the victim of their right to make an application for the order; and

(b) on application of the victim
    or the prosecutor, make the order.

(3)     In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community.
2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18.

486.6(1)       Every person who
    fails to comply with an order made under subsection 486.4(1), (2) or (3) or
    486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.M., 2021 ONCA 227

DATE:  20210408

DOCKET: (M52320) C68627

Hoy
    J.A. (Motion Judge)

BETWEEN

Her
    Majesty the Queen

Respondent

(Responding
    Party)

and

J. M.

Applicant

(Moving
    Party)

Jessica Zita, for the applicant

Bradley Reitz, for the respondent

Heard: April 8, 2021 by video conference

ENDORSEMENT

[1]

Following a nine-day trial by jury, the applicant was convicted of
    sexual assault and sentenced to 18 months custody. He was a first offender and
    is on bail, pending appeal.

[2]

Legal Aid Ontario refused his application for legal aid coverage for an
    appeal on the basis that his appeal did not have sufficient merit to justify
    giving him a legal aid certificate. Its refusal of coverage was upheld on
    appeal to the Provincial Office.

[3]

The applicant now seeks an order pursuant to s. 684 of the
Criminal Code
, appointing legal counsel Jessica Zita to
    assist him on his appeal. The Crown opposes.

[4]

Section 684(1) provides that a judge of this court may assign counsel to
    act on behalf of an accused where, in the opinion of the judge, it appears
    desirable in the interests of justice that the accused should have legal
    assistance and where it appears that the accused has not sufficient means to
    obtain that assistance. An order for government-funded counsel is exceptional
    relief:
R. v. Staples
, 2016 ONCA 362, 352 O.A.C. 392, at para. 40,
    reconsideration allowed,
R. v. Staples
, 2017 ONCA 138.

[5]

The Crown does not contest, and the applicant has satisfied me, that he
    does not have sufficient means to obtain legal assistance. He has child support
    obligations and has lost his minimum wage employment because of the COVID-19
    pandemic.

[6]

However, I am not persuaded that it is in the interests of justice that
    I order legal assistance. On the applicants behalf, Ms. Zita takes issue with
    several aspects of the jury charge. The Crown characterizes the applicants
    grounds of appeal as devoid of merit. I would not go that far. But I am of the
    view that the issues on appeal are relatively straight forward and of a nature
    that can be fairly and properly dealt with by this court on an inmate appeal. I
    conclude this notwithstanding the applicants evidence that he suffered from a
    learning disability and, at age 30, still experiences challenges with reading
    comprehension and communication. In the opinion letter provided to Legal Aid
    Ontario and in her appeal of Legal Aid Ontarios refusal to issue a
    certificate, Ms. Zita provides a careful roadmap of the arguments that she
    would make on appeal regarding the charge to the jury.

[7]

Accordingly, this application is dismissed.

Alexandra
    Hoy J.A.


